Name: Commission Regulation (EEC) No 785/93 of 31 March 1993 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  cooperation policy;  marketing
 Date Published: nan

 Avis juridique important|31993R0785Commission Regulation (EEC) No 785/93 of 31 March 1993 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetables Official Journal L 079 , 01/04/1993 P. 0055 - 0060 Finnish special edition: Chapter 3 Volume 49 P. 0044 Swedish special edition: Chapter 3 Volume 49 P. 0044 COMMISSION REGULATION (EEC) No 785/93 of 31 March 1993 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 638/93 (2), and in particular Articles 10 (1) and 12 (3) thereof, Whereas Commission Regulation (EEC) No 2251/92 (3), as amended by Regulation (EEC) No 3720/92 (4), should be amended to specify that the conformity check shall be carried out before the produce is admitted into the customs territory of the Community; Whereas, this measure should be taken subject to the continued recognition of UN/ECE (United Nations/Economic Commission for Europe) and OECD quality control certificates; whereas some errors made in the drafting of the EEC certificates should be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2251/92 is hereby amended as follows: 1. Article 8 (1) is replaced by the following: '1. Before being admitted into the customs territory of the Community, fruit and vegetables from third countries intended to be consumed fresh and for which there are common quality standards shall be subject to a conformity check to determine whether the goods meet the common quality standards or at least equivalent standards in the case of third countries other than European third countries and other than non-European third countries in the Mediterranean region.'; 2. Article 9 (4) is replaced by the following: '4. Goods coming from third countries in which the official authority has been approved as laid down in paragraph 3 shall be accompanied by an inspection certificate issued by that authority attesting that the said produce conforms to the quality standard for the quality class within which it falls. The certificate shall be deemed to show that the produce complied with the standard at the time of export. The competent agencies of the Member States shall regularly verify the conformity of products from third countries. The period of validity of the inspection certificate shall be fixed by the official authority so as to ensure conformity while taking account of the type of produce. If the inspection certificate is no longer valid, paragraph 5 shall apply. The inspection certificate shall be drawn up using one of the following three forms: - the form shown in Annex I, - the UN/ECE (United Nations/Economic Commission for Europe) form, annexed to the Geneva Protocol on standardization of fresh fruit and vegetables and dry and dried fruit, or - the OECD (Organization for Economic Cooperation and Development) form, annexed to the OECD-Council's decision for the OECD-scheme for the application of international standards for fruit and vegetables.'; 3. The first subparagraph of Article 9 (5) is replaced by the following: '5. In the case of goods coming from third countries whose official inspection authorities have not been approved, or in the case of goods coming from third countries whose official authorities have been approved but which, on importation, are not accompanied by an inspection certificate as provided for in paragraph 4, the customs authorities shall authorize their release for free circulation in the customs territory of the Community only if the goods have been inspected in accordance with Article 3.'; 4. Annexes I and II are replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. However, the quality control services may, until 1 January 1994, continue to use existing certificates. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 69, 20. 3. 1993, p. 7. (3) OJ No L 219, 4. 8. 1992, p. 9. (4) OJ No L 378, 23. 12. 1992, p. 32. ANNEX I 1. Trader/importer (1) Inspection certificate EEC No .................... This certificate is exclusively for the use of inspection agencies. 2. Packer identified on packaging (if other than trader/importer) 3. Inspection authority 4. Place of inspection/ Country of origin (2) 5. Region or country of destination 6. Identification of means of transport 7. Destination check (if applicable) 7.a. internal import export 8. Packages (Number and type) 9. Type of product (variety if the standard specifies) 10. Quality class 11. Total weight in kg gross/net (3) 12. The abovementioned inspection authority certifies, following inspection by sampling, that the abovementioned goods corresponded at the time of inspection to the quality standards in force Customs office: entry/exit (4) Period of validity: .................... days Place and date of issue Inspector: (Name in block letters) Signature Inspection stamp 13. Comments: (5) Delete as necessary. (6) Where the produce is re-exported, indicate its origin in box 9. ANNEX II 1. Trader/importer (1) Inspection certificate - Processing EEC No .................... 2. Identification of means of transport 3. Inspection authority issuing the certificate 4. Intended processing of produce Name and address of processor 5. Inspection agency in the region where processing is to take place 6. Number of packages or the words 'in bulk' 7. Nature of produce/country of origin 8. Total weight in kg gross/net (2) 9. Customs office: entry/exit (3) Inspector: (Name in block letters) Place and date of issue Signature Inspection stamp 10. Comments: 11. The processor certifies that the product indicated above has been processed. Place and date Signature Stamp (4) Delete as necessary.